                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:13-CV-159-FDW-DCK

 JEFFREY RANDOLPH WATTERSON, and                       )
 RANDOLPH ALEXANDER WATTERSON,                         )
                                                       )
                 Plaintiffs,                           )
                                                       )
    v.                                                 )      ORDER
                                                       )
 JENNIFER HOYLE, et al.,                               )
                                                       )
                 Defendants.                           )
                                                       )

         THIS MATTER IS BEFORE THE COURT on Plaintiff Randolph A. Watterson’s

“Motion For Sanctions” (Document No. 290). The pending motion has been referred to the

undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. After careful consideration of the motion and the record, the undersigned will grant

the motion in part and deny the motion in part.

         By the instant motion, Plaintiff seeks sanctions against Len G. Kornberg, counsel for

Defendant Jennifer Hoyle. (Document No. 290). The crux of Plaintiff’s motion is the allegation

that Mr. Kornberg intentionally failed to serve Plaintiff a copy of Defendant Hoyle’s “Amended

Response To Plaintiff’s Motion For Fees” (Document No. 287), and that Mr. Kornberg falsely

represented to the Court in a Certificate of Service that he had served Plaintiff Randolph A.

Watterson. (Document No. 290); see also (Document No. 287, p. 5).

         Plaintiff’s requested relief includes: sanctions against Mr. Kornberg; the granting of his

pending “Bill Of Costs” (Document No. 286); and a copy of Defendant Hoyle’s “Amended

Response To Plaintiff’s Motion For Fees” (Document No. 287).
       The undersigned will decline to award sanctions at this time. In short, the undersigned is

not persuaded that sanctions are appropriate here. However, the undersigned will respectfully

suggest that counsel for Defendants in this matter serve any future filings on Plaintiff by certified

mail, return receipt requested. In addition, the Court will send Plaintiff a copy of the requested

document to Plaintiff. Finally, the undersigned expresses no opinion regarding Plaintiff’s “Bill of

Costs” (Document No. 286), which will be addressed by the Court at a later date.

       IT IS, THEREFORE, ORDERED that Plaintiff Randolph A. Watterson’s “Motion For

Sanctions” (Document No. 290) is GRANTED in part and DENIED in part, as set forth herein.

       The Clerk of Court is directed to send a copy of this Order and the “Amended Response

To Plaintiff’s Motion For Fees” (Document No. 287) to Plaintiff Randolph A. Watterson by

certified United States mail, return receipt requested.

       SO ORDERED.



                                  Signed: April 4, 2019




                                                   2
